Title: From Benjamin Franklin to Vergennes, 26 February 1784
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


          
            Sir,
            Passy, Feby. 26. 1784
          
          Mr. Williams desiring no farther Surseance against the Bulk of his Creditors with whom he has amicably arranged his Affairs, and to whom he proposes to do exact Justice, I the more willingly join my Request with his, that he may be secured against the small Number remaining, who aim at forcing him to favour them to the Prejudice of the others.— I am with great Respect, Sir, Your Excellency’s most obedient & most humble Servant.
          
            B Franklin
            
            His Exy. Count de Vergennes.—
          
         
          Notation: rep
        